DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 02/24/21 is acknowledged.  Claim 20 has been cancelled.  Accordingly, claims 1-19 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The present invention relates to”.  This language should be avoided.

Specification
The disclosure is objected to because of the following informalities: The Tables disclosed on pages 15-18 are very hazy and unreadable in sections.  Please provide clearer copies of Tables 5-6 on pages 15-18.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is objected to because of the recitation “a detection method selected from…”, which is improper  
Claim 8 is objected to because of the following informalities:  Claim 5 is objected to because of the recitation “a sample type selected from…”, which is improper wording of a Markush type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow.  The language “selected from the group consisting of” is suggested as an acceptable language for an alternative expression.  See MPEP 2173.05 (h).  
Claim 19 is objected to because of the following informalities:  Claim 5 is objected to because of the recitation “a detection method selected from…”, which is improper wording of a Markush type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow.  The language “selected from the group consisting of” is suggested as an acceptable language for an alternative expression.  See MPEP 2173.05 (h).   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description
            Claims 2 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method of identifying the presence, severity, risk or, or risk of exacerbation of asthma or an eosinophilic disorder in a subject based on an elevated level compared to a control. The limitation eosinophilic disorder’ represents a genus and encompasses parasitic infections, reflux (GERD), eczema, Crohn’s dieses and Churg-Strass Syndrome to name a few.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 1 discloses that asthma affects a wide spectrum of individuals. The specification 
The only examples utilized in the specification appears to be limited to human urine samples and detection of 3-bromotyrosine and/or 4-0-glucuronide-3-bromotyrosine and correlated with asthma. The specification does not disclose that 3-bromotyrosine and/or 4-0-glucuronide-3-bromotyrosine which appears in urine also appears in samples such as lung, brain, sputum, stool or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with 
            The specification also fails to provide for a correlation of the recited biomarkers in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited biomarkers exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these biomarkers exist in such subjects with asthma and all eosinophilic disorders.  Further, it is not well known in the art that these samples provide for the recited biomarkers and that a correlation exists between such biomarkers in the samples to asthma and any and all eosinophilic disorders.  The examples in the specification appear to be limited to human urine samples and detection of 3-bromotyrosine and/or 4-0-glucuronide-3-bromotyrosine and correlated with asthma. The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite in reciting and/or between steps (a) and (b).  The recitation causes confusion because with the “or” recitation, if the “or” scenario is See also deficiency found in claim 9.
 
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art of record is considered to be Hazen et al (US 6,306,576) (submitted in the IDS filed 02/24/21).  Hazen et al teaches the detection of 3-bromotyrosine and a correlation with asthma.  However, Hazen et al does not teach nor fairly suggest testing a sample to determine the level of 3-bromotyrosine wherein the sample has been treated to liberate 3-bromotyrosine from 4-O-glucuronide-3-bromotyrosine and/or test a sample from the subject to determine the level of 4-O-glucuronide-3-bromotyrosine, and/or the combined level of both 4-O-glucuronide-3-bromotyrosine and 3-bromotyrosine as currently recited.

Conclusion
No claims are allowed.

Heinecke (US 6,939,716) discloses determining an increase in 3-bromotyrosine in subjects with sepsis.
Wedes et al., (J Pediatr. 2011 Augus; 159(2), pages 1-16) teaches measuring urinary bromotyrosine in children with asthma.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.